Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 22, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146344                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 146344
                                                                   COA: 311602
                                                                   Jackson CC: 11-004850-FH
  FREDERICK DEBER WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 28, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 22, 2013                        _________________________________________
           p0515                                                              Clerk